Citation Nr: 0917694	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-05 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
benefits, pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

[redacted], appellant's son

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 
1956.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Winston-Salem, North Carolina, which denied the 
appellant's claims of entitlement to service connection for 
the cause of the Veteran's death and Dependency and Indemnity 
Compensation ("DIC") based on service connection for the 
cause of the Veteran's death.

In March 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Louis RO.  A 
transcript of that proceeding has been associated with the 
claims file.


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2004.  The death 
certificate shows that the immediate cause of death was acute 
respiratory failure.  The secondary causes were bilateral 
pneumonia/acute myocardial infarction; acute renal failure; 
coronary artery disease, status post myocardial infarction; 
and chronic obstructive pulmonary disease ("COPD").

2.  At the time of his death, the Veteran was receiving a 
non-service connected pension, but was not service connected 
for any disabilities.

3.  The competent medical evidence of record does not 
establish that a disability of service origin, or a service-
connected disability, caused or contributed to the Veteran's 
death.

4.  The competent medical evidence or record establishes that 
neither the Veteran's cardiovascular diseases, nor his lung 
disorders, manifested in service, and are not etiologically-
related to any in-service disease or injury.  

5.  The Veteran was not in receipt of, or entitled to 
receive, compensation based on total disability for a period 
of 10 years of more immediately preceding his death, there 
were no service-connected disabilities that were continuously 
rated totally disabling for a period of at least five years 
from the date of discharge, and he was not a former prisoner 
of war.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not related to an 
injury or disease incurred in, or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159. 3.303, 3.304, 3.307, 3.309(e), 
3.312 (2008).

2.  The requirements for entitlement to DIC under 38 U.S.C. 
Chapter 13 have not been met.  38 U.S.C.A. § 1318 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.22 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA").

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).


a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In addition, during the pendency of this appeal, the Court 
issued a decision stating that, in general, 38 U.S.C.A. § 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The Court also held that a DIC claim imposes upon VA 
no obligation to inform a DIC claimant, who submits a non-
detailed application, of the specific reasons why any claim 
made during the deceased veteran's lifetime was not granted.  
Id.

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction ("AOJ").  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent re-adjudication of 
the claim, as in a Statement of the Case ("SOC") or 
Supplemental Statement of the Case ("SSOC"). Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

Here, the RO notified the appellant, in an August 2004 pre-
adjudication letter, of the evidence and information 
necessary to substantiate a DIC claim based on 38 U.S.C.A. 
§ 1318.  She was also told of the evidence and information 
necessary to substantiate a DIC claim based on service 
connection for the cause of the Veteran's death.  
Specifically, she was told that to support a claim for DIC 
benefits, the evidence must show that the Veteran died while 
on active duty, or that the Veteran died from a service-
related injury or disease.  The letter also advised the 
appellant of her and VA's responsibilities under the VCAA.  
As the Veteran was not service-connected for any disability 
at the time of his death, the RO did need to advise the 
appellant how to substantiate a claim based on disabilities 
for which service connection had been established.  
Furthermore, it is clear from the appellant's testimony and 
arguments that she had actual knowledge that, to be awarded 
service connection for the cause of the Veteran's death, she 
would have to submit evidence showing that he died as a 
result of a disease or injury that was related to his 
military service.  Thus, any deficiencies in notice is 
harmless.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

        b.) Duty to Assist

Under the VCAA, VA also has a duty to assist the appellant in 
the development of a claim.  This includes assisting the 
appellant in procuring service treatment records and relevant 
post-service treatment records.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  In this case, 
the Veteran's post-service VA Medical Center ("VAMC") 
treatment records between February 2003 and March 2004 are in 
the claims folder, as well as his death certificate.

VA's duty to assist also includes a duty to provide the 
Veteran with a proper medical examination or opinion when 
warranted.  In this respect, the Board notes that in the case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that an examination or opinion is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations that would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes that an opinion is not needed in this 
case because the only evidence indicating that the Veteran's 
cause of death is related to service are lay statements of 
the appellant and her son.  Such evidence is insufficient to 
trigger VA's duty to provide an examination or opinion.  As 
will be discussed below, the appellant contends that the 
Veteran's death from secondary acute myocardial infarction 
and coronary artery disease was the result of hypertension 
that he developed in service.  

In this regard, the Board acknowledges the there are 
instances in which lay testimony can serve to establish an 
association between service and the claimed disability or 
death for the purpose of satisfying the criteria of McLendon.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  For 
example, a lay person may be competent to offer testimony on 
certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder, and their lay 
testimony as to a continuity of symptomatology can satisfy 
the requirements of McLendon.  However, the Board finds that 
a lay person is not competent to offer an opinion on a matter 
clearly requiring medical expertise, such as linking the 
heart disease that was noted as contributing to the Veteran's 
death, to his military service decades earlier.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the appellant and her 
son's lay beliefs alone can serve to establish any 
association between the Veteran's death and military service.  
As there is no competent evidence suggesting any association 
with service or a service-connected disability, the Board 
finds that an opinion is not warranted under the criteria set 
forth in McLendon.  See Wells v. Principi, 326 F. 3d 1381 
(Fed. Cir. 2003).

The Board also notes that it is satisfied that VA has 
complied with the VCAA duty to assist regulations by aiding 
the claimant in obtaining evidence, and that all reasonable 
efforts to develop the record have been made.  The claimant 
first applied for service connection and DIC benefits in June 
2004.  In August 2004, prior to issuing its decision, the RO 
requested that the National Personnel Records Center 
("NPRC") obtain the Veteran's service treatment records and 
alternative sources of service treatment information.  Later 
that month, the NPRC reported that the Veteran's service 
records could not be located and may have been destroyed in a 
fire at the NPRC in 1973.  [However, the report of an 
examination conducted for separation in February 1956 is 
associated with the claims file, having been received among 
various service records in regard to a claim for education 
benefits in the 1950's.]  In December 2004, VA issued a 
formal finding on the unavailability of service records, 
noting that all procedures to obtain the Veteran's service 
medical records were correctly followed and exhausted, and 
that any further attempts to locate these records would be 
futile.

Under such circumstances, the Court has held that VA has a 
heightened obligation to explain its findings and conclusions 
and to carefully consider the "benefit-of-the-doubt rule," 
which states that when there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  There is also a heightened duty to search 
for medical information from alternative sources in order to 
reconstruct the service medical records.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).  In addition, the Board is under 
a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  

In December 2004, the RO advised the appellant of the formal 
finding of the unavailability of the Veteran's service 
records and requested that she provide copies of any of the 
Veteran's service records in her possession, or any other 
evidence that she would like to have considered.  In January 
2005, she reported that she had no copies of her deceased 
husband's service medical records.  The Board notes that 
during a March 2009 hearing before the Board, the appellant 
said that the Veteran had been treated for hypertension 
(which, as will be discussed in greater detail below, she 
claims indirectly caused his death) shortly after returning 
home from active service in the late 1950's.  However, she 
said that she did not have any treatment records from that 
time.  She further claimed that the Veteran had service-
related mental disorders and was treated in the years shortly 
before his death by private practitioners.  (See Notice of 
Disagreement, March 2005.)  However, as the record reflects 
that the claimant did not submit or specifically identify any 
additional medical records or other evidence that she 
believed would be relevant to her claim, the Board finds that 
VA has satisfied its duty to assist under Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of her claim and to respond 
to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her appealed claim.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board will 
proceed to a decision on the merits.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Additionally, service connection for certain diseases, such 
as cardiovascular disease, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one (1) year 
from the date of separation from service.  38 C.F.R. 
§§3.307(a)(3), 3.309(a) (2008).

In order to establish service connection for the cause of a 
veteran's death, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to it.  A service-connected disability is one 
which was incurred in, or aggravated by active service, one 
which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2008).

If the Veteran died from a non-service-connected injury or 
disease, it must be shown that he was receiving, or was 
entitled to receive, VA compensation for a service-connected 
disability that was rated as totally disabling (1) for at 
least 10 years immediately before his death, or (2) since the 
Veteran's release from active duty and for at least five 
years immediately preceding death, or (3) for at least one 
year before death if the Veteran was a former prisoner of war 
who died after September 30, 1999.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

The service-connected disability will be considered a 
contributory cause of death if it is shown that it 
contributed substantially or materially to death, combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2008).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id. 

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting a fatal disease, or have had a material influence 
in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

As previously stated, the Veteran's service medical records 
cannot be located, with the exception of a separation 
examination.  Because these records, if they exist, remain 
absent from the file, the Board's analysis has been 
undertaken in accordance with the heightened obligation set 
forth in Cuevas and O'Hare.  It is further noted, however, 
that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

1.  Entitlement to service connection for the cause of the 
Veteran's death.

The appellant advances several theories of entitlement for 
service connection for the Veteran's cause of death and DIC.  
First, she claims that the Veteran was violent, and verbally 
and physically-abusive to her and her children shortly after 
returning from service during the Korean War, and that she is 
still frightened today as a result of his actions some 50 
years ago.  (See claimant's letter, January 2005.)  She 
further contends that he suffered from mental illness for 10 
years prior to his death as a result of military service.  
(See claimant's letter, July 2004.)  Third, she avers that 
her husband's death, cited on his death certificate as 
secondary to acute myocardial infarction and coronary artery 
disease, was a result of hypertension that he developed 
during military service in the 1950's.  (See Board hearing 
transcript, March 2009.)  Finally, she contends that she is 
entitled to DIC due to the financial hardships she has 
suffered as a result of losing her husband and his non-
service-connected pension, and as a result of losing her home 
due to fire that the Veteran accidentally started just a few 
weeks before his death.  (See claimant's letter, July 2004.)

The Veteran's death certificate reveals that he died on March 
[redacted], 2004 as a result of acute respiratory failure.  Secondary 
or contributing causes were listed as bilateral 
pneumonia/acute myocardial infarction, acute renal failure, 
coronary artery disease, status post myocardial infarction, 
and COPD.  The Veteran was not service-connected for any 
disabilities or conditions, to include any mental or 
cardiovascular disorders, at the time of his death.  

Although most the Veteran's service treatment records are 
absent from the claims folder, as noted above, service 
connection for certain cardiovascular diseases may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  In 
this case, however, the claims folder contains no treatment 
records or other competent medical evidence detailing the 
Veteran's medical care during the one year period immediately 
following military service.  The only contemporaneous medical 
record is the report of physical examination conducted for 
separation in February 1956, which is negative for any 
evidence of cardiovascular disease.  As such, the record does 
not establish that any cardiovascular disability, including 
either hypertension or cardiovascular disease, became 
manifest to a compensable degree within that period.  Thus, 
service connection on a presumptive basis is not warranted.

The claims folder contains VAMC records from February 2003 
through March 2004.  Although these records show that the 
Veteran was diagnosed with hypertension and coronary artery 
disease status post myocardial infarction, as well as a 
history of depression, and a history of cerebrovascular 
accident, there is no competent evidence attributing any of 
those conditions to military service, nor is there competent 
medical evidence attributing the Veteran's acute respiratory 
failure, bilateral pneumonia or COPD to service.  

The Board has considered the statements of the appellant and 
her son, in which they discussed changes in the Veteran's 
personality after returning from service in the late 1950, as 
well as multiple myocardial infarctions he suffered, 
beginning in 1969, and recurrent headaches.  (See Board 
hearing transcript, March 2009.)  Certainly, the appellant 
and her son are competent to offer evidence as to facts 
within their personal knowledge, such as observable symptoms 
related to any of the Veteran's medical conditions prior to 
his death.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, as previously discussed, although the appellant and 
her son are competent to attest to the Veteran's 
symptomatology, such as skin flushing during a headache (see 
Board hearing transcript, March 2009), as laypersons without 
medical training or experience, they are not competent to 
attribute those symptoms to a specific underlying disease or 
cause, such as attributing his death to a psychiatric 
disability or hypertension that developed during military 
service.  The Court has held that, even when a claimant is 
asserting continuity of symptomatology after service, there 
still must be medical evidence relating a current disability 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).

The Board has also considered the testimony of the appellant 
and her son indicating that they had been told by the Veteran 
that he had been treated for hypertension or high blood 
pressure during service, and that she recalls that he sought 
treatment for this disability a year or so after discharge.  
In this regard, the Board points to the holding of the Court 
that a lay person's statement about what a physician told him 
or her, i.e., "hearsay medical evidence," cannot constitute 
medical evidence, as "the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).  In this case, the 
appellant and her son are relating the Veteran's report to of 
what he was told by physicians in service approximately five 
decades ago.  If a layman's account of what they were told by 
a physician is too attenuated and unreliable to constitute 
medical evidence, then the appellant's account of what he was 
told by physician's in service, filtered not only through the 
Veteran, but also through their own recollection offered 
decades later, is also clearly too attenuated to constitute 
competent evidence of the onset of hypertension during 
service.  

Furthermore, in this case, the evidence of record includes 
the report of a VA examination conducted for separation in 
February 1956, and this report shows that his heart and 
vascular system were found to be normal.  His blood pressure 
was record as 130/80, and no findings of hypertension were 
noted.  Even assuming the Veteran was treated for high blood 
pressure at some point in service, the most contemporaneous 
medical evidence of record weighs against finding that a 
chronic disability had its onset on active duty.  Ultimately, 
the Board finds the contemporaneous clinical findings noted 
in his separation examination by a competent health care 
specialist to be more probative as to whether or not the 
Veteran had hypertension or other cardiovascular disability 
at separation than the lay recollections of the appellant and 
her son.

The Board is certainly sympathetic to the appellant in that 
she sincerely believes her husband's death was related to his 
military service.  The Board is also cognizant that service 
treatment records are unavailable through no fault of either 
the Veteran or the appellant.  However, again, it must be 
considered that the appellant's account of the Veteran having 
been treated for hypertension or high blood pressure is based 
on her recollection of events that occurred fifty years ago.  
There is no post-service documentation prior to 1993 that 
shows a diagnosis of hypertension or other cardiovascular 
disease, the separation examination shows no evidence of any 
such disability at separation, and there is no indication 
that the Veteran filed a claim of service connection for any 
cardiovascular disability during his life.  

Furthermore, even while asserting that the Veteran was 
treated in service, the appellant has also indicated that the 
Veteran did not seek treatment for a year or two after 
separation.  She also acknowledges that, although she recalls 
that he began taking a white pill shortly after discharge, 
she does not remember precisely what it was for.  In 
addition, she has pointed to similar symptomatology she 
observed in the Veteran after service in support of both her 
contention that he had a psychiatric disability that had its 
onset in service, and her contention that he had hypertension 
that had its onset in service.  Thus, while the Board is very 
sympathetic to the appellant for her loss, it is clear that 
her theories relating his military service to his death are 
extremely speculative in nature, and a possible connection or 
one based on "speculation" is too tenuous a basis on which 
to grant service connection.  The reasonable doubt doctrine 
requires that there be a "substantial" doubt and "one 
within the range of probability as distinguished from pure 
speculation or remote possibility."  38 C.F.R. § 3.102; see 
also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

In this case, there is simply no competent medical evidence 
of record supporting any of the appellant's contention 
relating the cause of his death to disease or injury incurred 
in service.  There is no medical evidence suggesting the 
onset of cardiovascular disease in service or within one year 
of service, or otherwise relating it to service, an no 
medical evidence suggesting that psychiatric disability that 
was incurred in service had any contributing role in his 
death.  

Therefore, as the claims folder contains no competent medical 
evidence or opinion relating the Veteran's death directly or 
indirectly to his active duty service, the Board finds that 
service connection for the cause of the Veteran's death is 
not warranted.  The "benefit of the doubt" rule enunciated 
in 38 U.S.C.A. § 5107(b) is not applicable, as there is not 
an approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

2.  Entitlement to DIC.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death were service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty, 
and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22 (2008).

The Veteran was separated from service in March 1956.  At the 
time of his death, he was not service-connected for any 
disabilities or disorders, and was neither receiving, nor was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling at 
anytime prior to his death.  As such, there is no legal basis 
for entitlement to DIC under 38 U.S.C.A. § 1318.

In so concluding, the Board in no way intends to minimize the 
Veteran's sacrifices during his service to his country, or 
the appellant's sincerity in pursuing her claim. The Board is 
sympathetic to the appellant's contention that, as a result 
of her financial hardships related to the Veteran's death and 
the loss of his non-service-connected pension, she is 
entitled to compensation benefits.  However, as previously 
discussed, at the time of his death, the Veteran was not 
service-connected for any disorders, and was neither 
receiving, nor was entitled to receive, VA compensation for a 
service-connected disability that was rated as totally 
disabling at anytime prior to his death.  

In reaching this decision, the Board has considered the 
"benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 
5107(b).  However, because the appellant does not meet the 
requirements for DIC under 38 U.S.C.A. § 1318, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


